Rule 424 (b) (3) Registration No. 333-199914 CUSIP #:63743HEN8 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 10/25/2016 SETTLEMENT DATE: 11/1/2016 PRICING SUPPLEMENT NO.7197 DATEDOctober 25, 2016 TO PROSPECTUS SUPPLEMENTAL DATED November 10, 2014 AND BASE PROSPECTUS DATED November 6, 2014 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series D With Maturities of Nine Months or More from Date of Issue Fixed Rates Notes Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 11/01/2016 Maturity Date: 11/01/2019 Interest Rate: 1.50% per annum Regular Record Dates: 15 calendar days prior to each Interest Payment Date InterestPayment Dates: Each May 1 and November 1 Optional Redemption:
